FOOTE, C.
The demurrer to the complaint was properly sustained. The plaintiff had no claim against the defendant, the county of Los Angeles, according to his own pleading, save and except one based upon the condition that the board of supervisors of that county should accept the bid of some “reliable party” for the building of a jail. They refused, in the exercise of a proper discretion, as the complaint shows, to open or accept any of the bids tendered, on the ground that the plaintiff had been a party to certain improper acts in getting his plans conditionally accepted. Thus the condition upon which alone he had, or could have had, any claim for compensation for his alleged services never happened, not because of any fault of the board of supervisors, but for the reason that they, in the exercise of a rightful discretion, refused to entertain or accept bids which they believed were based upon plans tainted with fraud, with which the plaintiff appeared to them to be in collusion. As guardians of the best interests of their county, they could not have properly acted otherwise, and the judgment should be affirmed.
We concur: Belcher, C. C.; Hayne, G.
By the COURT.—For the reasons given in the foregoing opinion judgment is affirmed.